*819Petitioner in this action seeks review of a final order of the Appeals Council of the Social Security Administration denying her request for Supplemental Security Income benefits under title XVI of the Social Security Act. The government has moved to dismiss on the ground that we lack jurisdiction over the subject matter of the claim. We grant the government’s motion.
Under title XVI, a final decision of the Secretary of Health and Human Services "shall be subject to judicial review as provided in section 405(g) of this title to the same extent as the Secretary’s final determinations under section 405 of this title.” 42 U.S.C. § 1383(c)(3) (1976). Section 405(g) provides, inter alia, that appeals of a decision of the Secretary "shall be brought in the district court of the United States for the judicial district in which the plaintiff resides or has his principal place of business.” 42 U.S.C. § 405(g).
On two prior occasions, we have held that, under 42 U.S.C. § 405(g), only the district courts have jurisdiction to review final decisions of the Secretary regarding the payment of Social Security disability payments. See Hickman v. United States, 226 Ct.Cl. 716, cert. denied, 454 U.S. 847 (1981); Burton v. United States, 205 Ct. Cl. 846 (1974). Because title XVI, dealing with Supplemental Security Income, incorporates 42 U.S.C. § 405(g), we do not have jurisdiction over claims under that title.
The petition is dismissed.